          Case 3:20-cr-00096-PDW Document 85 Filed 05/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
                Plaintiff,                   )      ORDER GRANTING GOVERNMENT’S
                                             )      MOTION TO DISMISS INDICTMENT
   vs.                                       )
                                             )      Case No. 3:20-cr-96
Jeffrey Sahl Ferris,                         )
                                             )
                Defendant.                   )


         Before the Court is the Government’s “Motion to Dismiss” filed on May 19, 2021. See

Doc. No. 84. Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the Government’s

motion to dismiss the Indictment (Doc. No. 84) is GRANTED. The Indictment as to the

Defendant, Jeffrey Sahl Ferris, is DISMISSED as the Defendant is deceased.

         IT IS SO ORDERED.

         Dated this 19th day of May, 2021.

                                             /s/ Peter D. Welte
                                             Peter D. Welte, Chief Judge
                                             United States District Court
